Citation Nr: 1612119	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  11-02 118	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New Jersey 


THE ISSUES

1.  Whether the increase in the apportionment to the Veteran's (now) former spouse, L.G. and son, D.G., by $150, effective October 1, 2009 was appropriate.  

2.  Entitlement to an increase in excess of $150 in the apportionment of the Veteran's (now) former spouse, L.G. and son, D.G., effective October 1, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to March 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which increased the amount of the apportionment of the Veteran's VA disability benefits from the Veteran to his (now) former spouse, L.G. and son, D.G. by $150, making the monthly total $650, effective October 1, 2009.  The case was subsequently transferred to the Newark, New Jersey RO.  

In December 2015, the Veteran testified at a Board hearing before the undersigned via video conference from the Newark, New Jersey RO.

The Veteran perfected an appeal as to the increase in the apportionment.  L.G. filed a notice of disagreement in May 2010, maintaining that an increase in excess of $150 is warranted.  

As of November [redacted], 2011, the Veteran's son D. was removed from the award when he attained 18 years of age.  The Veteran's former spouse, L.G., was removed as a dependent effective October 1, 2011, due to divorce.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The March 2001 Apportionment Decision granted an increase in the amount of the apportionment by $150, from $500 to $650 per month, taking into consideration that the Veteran was over $8,000 in arears for child support.  The RO noted that the Veteran's older son had turned 18 years old and had been removed from the apportionment award; thus, the additional $150 per month was not a hardship on the Veteran since he had been paying more when the older son was included in the apportionment award.  The RO also noted that the Veteran's (now) former wife, L.G. had provided financial information in which she listed expenses exceeding her income, but each time she had come in for an increase, there were different amounts for the same expenses such as rent and school expenses  The RO indicated that there were too many discrepancies to determine what her actual expenses were and "the next time she comes in for an increase we need to develop for actual copies of bills and balances."

The Veteran subsequently submitted State Court documents which show that he paid off the arrearage by 2006 and that the claim for any arrearage was dismissed; thus the payment pre-dated the increase in apportionment claim.  Accordingly, a basis for the increase in the apportionment cannot be the arrearage which was already paid.  A review of the divorce documents also shows that the Court in that matter ordered the Veteran to pay for half of the car expenses for a car that he and L.G. had gifted their oldest son.  Thus, expenses for that car should also not be considered.  The Board also observes that income referenced in the divorce papers also differs from income previously provided to VA.

As indicated above, the income/expenses of the parties were apparently not fully developed when the increase in the apportionment was awarded and the award was made at least in part based on inaccurate financial information.  In order to proceed with an accurate assessment, both the Veteran and L.G. should be requested to furnish copies of bill/receipts/payment stubs and, if they so desire, tax submissions and W-2s or other tax documents for 2009 to 2011.

In addition, as noted above, L.G. filed a notice of disagreement in May 2010, maintaining that an increase in excess of $150 is warranted.  As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).  That matter is inextricably intertwined with the issue on appeal and involves the same development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and L.G. and request that they submit copies of bill/receipts/payment stubs and, if they so desire, tax submissions and W-2s or other tax documents for 2009 to 2011.

2.  Readjudicate the claim on appeal in light of all of the evidence of record, taking into consideration the State Court documents which reflect no arears of child support payments during the appeal period in question, as referenced in the March 2010 decision.  If the issue remains denied, follow contested claims procedures in issuing a supplemental statement of the case as to the issue on appeal, and afford a reasonable period of time within which to respond thereto.

3.  Issue a statement of the case as to the issue of entitlement to an increase in excess of $150 in the apportionment of the Veteran's (now) former spouse, L.G. and son, D.G., effective October 1, 2009, following contested claims procedures.  If L.G. perfects the appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

